DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a fabric grid structure, classified in A61M	21/02.
II. Claims 11-16, drawn to a fabric grid structure, classified in A61M 21/02.
III. Claims 17-20, drawn to a method for using a fabric grid structure as a therapy toy, classified in G09B 19/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. Invention I is designed with a perimeter sub-structure and a center grid sub-structure, wherein a first and second center strip of the center grid sub-structure extends diagonally across the fabric grid structure, whereas, Invention II is designed with a perimeter sub-structures including a joint between a first end and a second end of the perimeter sub-structure and a center grid sub-structure, wherein a first and second center strip extend of the center grid sub-structure extend from a first side to a second side of the perimeter sub-structure.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the product as claimed can be used in another and materially different process such as a method of controlling light of a photographer’s light source. See Pilby (US Patent No. 5,556,186).
Inventions III and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in another and materially different process such as a method of controlling light of a photographer’s light source. See Pilby (US Patent No. 5,556,186).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one invention would not likely be applicable to another invention; and
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone message Devin Miller on 27 April 2022 confirmed a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Devin Miller on 04 May 2022.
The application has been amended as follows: 
1. (Currently Amended) An apparatus, comprising: 
a fabric grid structure comprising: 
a perimeter sub-structure comprising: 
a first side strip; 
a top strip; 
a second side strip; 
a bottom strip, wherein: 
a first end of the first side strip is attached to a first end of the top strip; 
a second end of the top strip is attached to a first end of the second side strip; 
a second end of the second side strip is attached to a first end of the bottom strip; and 
a second end of the bottom strip is attached to a second end of the first side strip; and 
a center grid sub-structure comprising: 
a first center strip; and 
a second center strip, wherein: 
the first center strip extends diagonally across the fabric grid structure from the first side strip to the bottom strip; 
the second center strip extends diagonally across the fabric grid structure from the top strip to the second side strip; 
the first center strip and the second center strip are connected at a first set of multiple points, wherein the first set of multiple points [[is]]are positioned along the first center strip and the second center strip to form a plurality of holes within the center grid sub-structure
plurality of holes to manipulate a shape of the fabric grid structure[[,]]; and 
wherein: 
the fabric grid structure is configured in shape, size, texture, or scent to stimulate a first sense or a second sense of a person as the person manipulates the fabric grid structure; 
the first sense is different from the second sense; and 
the fabric grid structure comprises a material having a pliability or a compressibility sufficient to allow the fabric grid structure to be collapsed or deformed by a hand of the person.

4. (Currently Amended) The apparatus of claim 1, wherein the fabric grid structure further comprises corner stitching that forms a corner of the fabric grid structure, wherein the corner stitching: 
attaches the first end of the first side strip to the first end of the top strip; 
attaches the second end of the top strip to the first end of the second side strip; 
attaches the second end of the second side strip to the first end of the bottom strip; or
attaches the second end of the bottom strip to the second end of the first side strip


9. (Currently Amended) The apparatus of claim 1, wherein: 
 comprises a first fabric; and 
 comprises a second fabric, wherein: 
the second sense comprises a touch sense; and 
the second fabric 

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Branham (US 2016/0291447 A1) is the closest prior art of record. Branham teaches an apparatus comprising a fabric grid structure comprising a perimeter sub-structure comprising a first side strip, a top strip, a second side strip, and a bottom strip; and a center grid sub-structure comprising a first center strip and a second center strip (see abstract; figures 1-4 and 10). Branham does not teach or reasonably suggest, in combination with the additional limitations of the base claim, the first center strip extending diagonally across the fabric grid structure from the first side strip to the bottom strip; the second center strip extending diagonally across the fabric grid structure from the top strip to the second side strip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kasun (US Patent No. 6,986,728); Ott et al. (US Patent No. 6,817,967); Clears (US Patent No. 6,179,751); Vonk (US Patent No. 5,062,625); Keating (US Patent No. 4,828,249); Coletti (US Patent No. 4,679,799); Wendeborn (US Patent No. 3,612,521); and Trent (US Patent No. 7,121,983) each of which teaches an apparatus including a structure for allowing a person to manipulate the structure with the person’s hand. McKnight et al. (US Patent No. 7,678,440) which teaches a deformable cellular structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791